Citation Nr: 0815590	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-24 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture to the left long (middle) finger.  

2.  Entitlement to a compensable disability rating prior to 
August 24, 2005, and a disability rating in excess of 10 
percent since August 24, 2005, for residuals of a blast 
injury, resulting in hearing loss.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

The veteran was granted service connection for a left long 
finger disability in November 1971 with a 20 percent 
disability rating.  The veteran is now seeking an increased 
disability rating for this claim.  Additionally, the veteran 
was granted service connection for hearing loss at a 
noncompensable rating in November 1971.  In December 2007, 
during the pendency of this appeal, the veteran was granted a 
disability rating of 10 percent for his hearing loss 
effective August 24, 2005.  The veteran filed his claim for a 
compensable disability rating in April 2004, and as such, the 
issue is as characterized above.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  


FINDINGS OF FACT

1.  The residuals of a fracture to the left long finger are 
manifested by ankylosis and pain; there is no limitation of 
hand strength, no interference with the motion of the 
veteran's other digits, and no loss of dexterity.  

2.  The veteran's hearing loss, prior to August 24, 2005, was 
manifested by numeric designations of Level II for the right 
ear and of Level IV for the left ear, and since August 24, 
2005, the veteran's hearing loss has been manifested by 
numeric designations of Level III for the right ear and Level 
IV for the left ear.


CONCLUSIONS OF LAW

1.  The residuals of a fracture to the left long finger do 
not warrant an evaluation in excess of 20 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5219 (2007).  

2.  The criteria for a compensable disability rating for 
hearing loss prior to August 24, 2005, and a disability 
rating in excess of 10 percent since August 24, 2005 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Court has also held that the notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

A March 2004 letter, along with the July 2005 statement of 
the case (SOC), adequately explained the evidence which would 
warrant a higher rating.  The letter informed the veteran 
that he may submit evidence showing that his service 
connected hearing loss and residuals of his left long finger 
injury had increased in severity, such as a statement from 
his doctor, results of lab tests or x-rays, and dates of 
examinations and tests.  He was also advised that he could 
submit his own statement, or statements from other 
individuals who had personal knowledge of the impact the 
disabilities had on the veteran, describing how his 
disability had become worse.  

The July 2005 SOC informed the veteran that VA determined 
disability ratings by using a schedule for evaluating 
disabilities, that the rating schedule looks to the effect of 
the disability on the veteran's employment and daily life, 
and provided the veteran with extensive information regarding 
the applicable Diagnostic Codes.  Although the latter notice 
postdated the initial adjudication, no prejudice resulted as 
the claims were subsequently readjudicated.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SSOC, is sufficient to cure a timing 
defect)

Finally, although a March 2006 letter informing the veteran 
of effective dates was not sent prior to initial adjudication 
of the claim, it was sent prior to a readjudication of the 
claim in December 2007.  See Prickett, 20 Vet. App. 370, 376.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service records 
and VA medical records for this veteran.  The veteran has 
also submitted statements in support of his claim.  The 
veteran was also afforded VA medical examinations throughout 
the appellant process, beginning in May 2004 and most 
recently in December 2007.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Each disability must be viewed 
in relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  


Entitlement to an increased evaluation for the residuals of a 
left long finger fracture

For historical purposes, it is notes that service connection 
was established for the residuals of a left long finger 
fracture with limitation of flexion and deformity in a 
November 1971 decision, due to fragment wounds sustained to 
the finger in 1969.  A 20 percent disability evaluation was 
assigned.  In January 2004, the veteran filed a claim for an 
increased evaluation for this disability.

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  

Evaluation of ankylosis or limitation of motion of single or 
multiple digits of the hand is governed by the rating 
criteria at 38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 
5230 (2007).  

For ankylosis and/or limitation of motion of individual 
digits, a 10 percent rating is assigned for unfavorable or 
favorable ankylosis of the long finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5226.  For limitation of motion of the index 
or long (middle) finger, a 10 percent evaluation is warranted 
with a gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  With a gap of less than one inch 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and 
extension limited by no more than 30 degrees, a 0 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5229.

Favorable or unfavorable ankylosis of the long finger 
warrants a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5223.  

Unfavorable ankylosis of the long and little fingers warrants 
a 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5219.  

According to the veteran's December 2007 VA medical 
examination, he currently suffers from ankylosis of the left 
long finger.  

The veteran contends that he should be evaluated at higher 
than 20 percent at this time, due to pain in the long 
(middle) finger and difficulty of use, and assignment of a 
diagnosis of traumatic arthritis.  However, the December 2007 
VA examination indicates that there is no decrease in the 
strength of the veteran's left hand, no decrease in 
dexterity, and no history of flare-ups of symptoms.  Further, 
the evaluation is clear that only the left long finger has 
ankylosis, and there is no interference with the motion of 
any other digit because of the left long finger's ankylosis.  

The December 2007 examination also indicates that there is no 
decreased strength or dexterity for pushing, pulling, and 
twisting, and there is no pain on active or passive motion of 
the affected joint.  

Therefore, the residuals of the veteran's fracture to the 
left long middle finger warrant no more than an evaluation of 
10 percent under Diagnostic Code 5226.  The regulations as 
currently in effect (and as in effect in 1971) do not provide 
for an evaluation in excess of 10 percent for a disability of 
the long (middle) finger on any basis when that is the only 
finger affected.  However, "[a] disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud."  38 C.F.R. § 3.951(b) 
(2007).  

Since the 20 percent disability rating was assigned in 1971, 
and there is no indication of fraud related to this claim, 38 
C.F.R. § 3.951(b) applies in the veteran's favor.  In any 
event, a 30 percent evaluation could only be achieved if the 
evidence establishes ankylosis of the long, ring and little 
fingers.  38 C.F.R. § 4.71a, Diagnostic Code, 5222.  However, 
the veteran only has ankylosis of one digit, the left long 
(middle) finger.  Therefore, it is impossible under the 
rating scale for the veteran to achieve a higher disability 
rating than he already has, regardless of which Diagnostic 
Code is applied, even with pain considered.  Cf. Johnston v. 
Brown, 10 Vet. App. 80 (1997)...  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to an 
increased evaluation from 20 percent to 30 percent for 
service-connected residuals of a left long finger fracture.  
The claim must be denied.

Entitlement to an increased evaluation for hearing loss

As an initial matter, the Board notes that during the 
pendency of the appeal, the RO granted a higher evaluation 
for the service-connected hearing loss from 0 percent to 10 
percent effective August 24, 2005.  Such staged ratings are 
permitted according to the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Court has held that on a claim for 
an original or increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
or regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status.  

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).  The provisions of 38 C.F.R. § 4.85 establish 
eleven auditory acuity levels from I to XI.  Tables VI and 
VII as set forth in § 4.85(h) are used to calculate the 
rating to be assigned.  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(h).  

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

On the authorized audiological evaluation of May 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
55
65
LEFT
25
30
55
60
60

Puretone averages were 54 in the right ear and 51 in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 84 percent in the right ear and of 76 percent in the left 
ear.

Applied to Table VI, the audiometric findings from the May 
2004 audiometric examination translate into literal 
designations of Level II hearing in the right ear and Level 
IV hearing in the left ear, supporting an assignment of a 0 
percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  

A 10 percent rating would not be available until, according 
to Table VI, more severe levels of hearing loss are measured.  



Looking to the authorized audiological evaluation of August 
24, 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
70
75
LEFT
35
50
65
65
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 in the left ear.

Applied to Table VI, the audiometric findings of the August 
2005 audiometric examination translate into literal 
designations of Level III hearing in the right ear and Level 
IV hearing in the left ear, supporting an assignment of a 10 
percent rating as of this date.  See 38 C.F.R. § 4.85, Table 
VII.  

Use of Table VIa is not permitted in this case, since each of 
the four specified frequencies is not 55 dB or more in either 
of the above examinations.  

A 20 percent rating would not be available on Table VI until 
either both the veteran's right and left ears reached a level 
V designation, or the veteran's right ear reached a level IV 
designation while his left ear reached a level VI 
designation.  The evidence from the August 2005 VA 
audiometric examinations clearly indicates this has not 
occurred.  

An audiometric examination was also performed in November of 
2007, but the VA examiner concluded that the veteran was not 
putting forth a good faith effort to cooperate with the 
examination.  The examiner stated that after repeated 
instruction, the veteran still did not cooperate, and the 
results were "strongly suggestive of a non-organic hearing 
loss/hearing loss component."  Puretone threshold averages 
varied by as many as 20 decibels upon repeated testing, and 
as a result of these inconsistencies, the examiner declined 
to publish the results of the veteran's audiometric 
examination in his report of the December 2007 examination.  
In respect to the veteran's tinnitus, the examiner stated 
that when considering this in light of the "non-organic 
component" of the veteran's hearing loss, any statement as 
to etiology would be pure speculation on the part of the 
examiner.  

If a veteran fails to report for a scheduled examination for 
an increased rating claim, the claim shall be rated on the 
previous evidence of record.  38 C.F.R. § 3.655(b) (2007).  A 
veteran is required to do more than merely attend, however - 
the veteran has a responsibility to actually cooperate with 
the VA in the development of his claim.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Court has 
clearly stated that the "duty to assist is not always a one-
way street."  Wood, 1 Vet. App. at 193.  As entitlement to 
additional benefits can not be determined based on the 
results of the 2007 VA examination, the Board will look to 
the previous examinations of record in making its final 
decision.  In light of this, the Board has considered the 
results from the earlier May 2004 and August 2005 VA 
audiometric examinations in making its conclusion.

Hearing loss impairment is determined based on the mechanical 
application of the findings of an audiologic examination to 
the table provided.  Application of the findings results in a 
noncompensable disability evaluation prior to August 24, 
2005, and a disability rating of 10 percent from August 24, 
2005 forward.  These are the only evaluations the Board is 
authorized to assign in this case.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 0 percent prior to August 24, 2005, 
and in excess of 10 percent as of August 24, 2005.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.



ORDER

Entitlement to a compensable disability evaluation prior to 
August 24, 2005, and a disability evaluation in excess of 10 
percent since August 24, 2005, for service-connected hearing 
loss is denied.  

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of the left long (middle) finger 
is denied.


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


